Exhibit 10.1

AMENDMENT TO THE
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
WHEELER REIT, L.P.


DESIGNATION OF SERIES A
CONVERTIBLE PREFERRED UNITS


April 10, 2015


Pursuant to the Amended and Restated Agreement of Limited Partnership of Wheeler
REIT, L.P. (the “Partnership Agreement”), the General Partner hereby amends the
Partnership Agreement as follows in connection with the issuance of the Series A
Preferred Stock, without par value per share (the “Series A Preferred Stock”),
of Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, and the
issuance to the General Partner of Series A Preferred Units (as defined below)
in exchange for the contribution by the General Partner of the net proceeds from
the issuance and sale of the Series A Preferred Stock to the Partnership:


1.    Designation and Number. A series of Preferred Units (as defined below),
designated the “Series A Preferred Units,” is hereby established and effective
as of June 10, 2013. The number of authorized Series A Preferred Units shall be
4,500.
2.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Partnership Agreement,
including any amendments thereto. The following defined terms used in this
Amendment to the Partnership Agreement shall have the meanings specified below:
“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland on June 6, 2013, designating the terms, rights and preferences of the
Series A Preferred Stock.
“Base Liquidation Preference” shall have the meaning provided in Section 6(a).
“Common Stock” means one share of common stock of beneficial interest of the
General Partner.
“Distribution Record Date” shall have the meaning provided in Section 5(a).
“Junior Units” shall have the meaning provided in Section 4.
“Parity Units” shall have the meaning provided in Section 4.
“Partnership” shall mean Wheeler REIT, L.P., a Virginia Partnership.
“Partnership Agreement” shall have the meaning provided in the recital above.



--------------------------------------------------------------------------------



“Preferred Units” means all Partnership Interests designated as preferred units
by the General Partner from time to time in accordance with Section 7.1 of the
Partnership Agreement.
“Redemption Date” shall have the meaning provided in Section 7(a).
“Senior Units” shall have the meaning provided in Section 4.
“Series A Preferred Return” shall have the meaning provided in Section 5(a).
“Series A Preferred Stock” shall have the meaning provided in the recital above.
“Series A Preferred Unit Distribution Payment Date” shall have the meaning
provided in Section 5(a).
“Series A Preferred Units” shall have the meaning provided in Section 1.
3.    Maturity. The Series A Preferred Units have no stated maturity and will
not be subject to any sinking fund or mandatory redemption.
4.    Rank. The Series A Preferred Units will, with respect to distribution
rights and rights upon liquidation, dissolution or winding up of the
Partnership, rank (a) senior to the Partnership Common Units and to all
Partnership Units the terms of which specifically provide that such Partnership
Units shall rank junior to such Series A Preferred Units (the “Junior Units”);
(b) on a parity with any Preferred Units that are issued to the General Partner
with terms that are substantially similar to the Series A Preferred Units (the
“Parity Units”); and (c) junior to all Partnership Units issued by the
Partnership the terms of which specifically provide that such Partnership Units
shall rank senior to the Series A Preferred Units (the “Senior Units”).
5.    Distributions.
(a)    As of June 13, 2013, the Series A Preferred Units, to the extent
outstanding, shall be entitled to receive when and as authorized by the General
Partner, and declared by the Partnership out of funds of the Partnership legally
available for payment, preferential cumulative cash distributions equal to 9.0%
per annum, (the “Series A Preferred Return”). The Series A Preferred Return
shall be payable quarterly, in equal amounts, on or about the 15th day of
January, April, July and October of each year (or, if not a business day, the
next succeeding business day, each a “Series A Preferred Unit Distribution
Payment Date’’) for the period ending on such Series A Preferred Unit
Distribution Payment Date, commencing on July 15, 2013. “Business day” shall
mean any day, other than a Saturday or Sunday, that is neither a legal holiday
nor a day on which banking institutions in the City of New York are authorized
or required by law, regulation or executive order to close. Any quarterly
distribution payable on the Series A Preferred Units for any partial
distribution period will be computed on the basis of twelve 30-day months and a
360-day year. Distributions will be payable in arrears to holders of record of
the Series A Preferred Units as they appear on the records of the Partnership at
the close of business on the applicable record date, which shall be the first
day of the calendar month in which the applicable Series A Preferred Unit
Distribution Payment Date occurs or such other



--------------------------------------------------------------------------------



date designated by the General Partner of the Partnership for the payment of
distributions that is not more than 90 nor less than 10 days prior to such
Series A Preferred Unit Distribution Payment Date (each, a “Distribution Record
Date”).
(b)    No distribution on the Series A Preferred Units shall be authorized by
the General Partner or declared or paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to the
indebtedness of either of them, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.
(c)    Notwithstanding the foregoing, distributions on the Series A Preferred
Units will accrue whether or not the Partnership has earnings, whether or not
there are funds legally available for the payment of such distributions and
whether or not such distributions are declared and whether or not such is
prohibited by agreement. Accumulated but unpaid distributions on the Series A
Preferred Units will accumulate as of the Series A Preferred Unit Distribution
Payment Date on which they become payable or on the date of redemption, as the
case may be. Accrued but unpaid distributions on the Series A Preferred Units
will not bear interest and holders of the Series A Preferred Units will not be
entitled to any distributions in excess of full cumulative distributions
described above. Except as set forth in the next sentence, no distributions will
be declared or paid or set apart for payment on any Junior Units or Parity Units
of the Partnership (other than a distribution in Partnership Common Units or
other Junior Units) for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof is set apart for such payment on the Series A Preferred
Units for all past distribution periods and the then current distribution
period. When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) upon the Series A Preferred Units and any
Parity Units, all distributions declared upon the Series A Preferred Units and
any Parity Units shall be declared pro rata so that the amount of distributions
declared per Series A Preferred Unit and such Parity Units shall in all cases
bear to each other the same ratio that accrued distributions per Series A
Preferred Unit and such Parity Units (which shall not include any accrual in
respect of unpaid distributions for prior distribution periods if such Parity
Units do not have a cumulative distribution) bear to each other. No interest, or
sum of money in lieu of interest, shall be payable in respect of any
distribution payment or payments on Series A Preferred Units which may be in
arrears.
(d)    Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series A Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods and
the then current distribution period, no distributions (other than in
Partnership Common Units or other Junior Units of the Partnership) shall be
declared or paid or set aside for payment nor shall any other distribution be
declared or made upon the Junior Units or the Parity Units, nor shall any Junior
Units or Parity Units be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such units) by the Partnership (except (i)



--------------------------------------------------------------------------------



by conversion into or exchange for Partnership Common Units or other Junior
Units of the Partnership, (ii) in connection with the redemption, purchase or
acquisition of equity securities under incentive, benefit or share purchase
plans of the General Partner for officers, trustees or employees or others
performing or providing similar services, or (iii) by other redemption, purchase
or acquisition of such equity securities by the General Partner for the purpose
of preserving the General Partner’s status as a REIT). Holders of Series A
Preferred Units shall not be entitled to any distribution, whether payable in
cash, property or stock, in excess of full cumulative distributions on the
Series A Preferred Units as provided above. Any distribution made on the Series
A Preferred Units shall first be credited against the earliest accrued but
unpaid distribution due with respect to such units which remains payable.
(e)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation) by distribution, redemption or other acquisition of the
Partnership Units or otherwise is permitted under Virginia law, no effect shall
be given to the amounts that would be needed, if the Partnership were to be
dissolved at the time of the distribution, to satisfy the preferential rights
upon distribution of holders of Partnership Units whose preferential rights are
superior to those receiving the distribution.
6.    Liquidation Preference.
(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the Partnership, the holders of the Series A Preferred Units
are entitled to be paid out of the assets of the Partnership legally available
for distribution to its Partners a liquidation preference of (x) $1,000 per
Series A Preferred Unit (the “Base Liquidation Preference”), plus an amount
equal to all accumulated and unpaid distributions to, but not including, the
date of payment, in cash or property at its fair market value as determined by
the General Partner before any distribution of assets is made to the Partnership
Common Units or other Junior Units.
(b)    If upon any liquidation, dissolution or winding up of the Partnership,
the assets of the Partnership, or proceeds thereof, distributable among the
holders of Series A Preferred Units shall be insufficient to pay in full the
above described preferential amount and liquidating payments on any other class
or series of Parity Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of Series A Preferred Units and any such other
Parity Units ratably in the same proportion as the respective amounts that would
be payable on such Series A Preferred Units and any such other Parity Units if
all amounts payable thereon were paid in full.
(c)    Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of the Series A Preferred
Units and any Parity Units, any other series or class or classes of Junior Units
shall be entitled to receive any and all assets remaining to be paid or
distributed, and the holders of the Series A Preferred Units and any Parity
Units shall not be entitled to share therein.
(d)    None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership, or a sale,
lease or conveyance of all or



--------------------------------------------------------------------------------



substantially all of the Partnership’s property or business shall be considered
a liquidation, dissolution or winding up of the affairs of the Partnership.
7.    Redemption.
(a)    The Partnership may, at its option, redeem Series A Preferred Units, in
whole or from time to time, in part, for cash at a redemption price of $1,030
per Series A Preferred Unit, plus all accumulated, accrued and unpaid
distributions, if any, to and including the date fixed for redemption (the
“Redemption Date”).
(b)    In the event of a redemption of units of the Series A Preferred Units, if
the Redemption Date occurs after a Distribution Record Date and on or prior to
the related Series A Preferred Unit Distribution Payment Date, the dividend
payable on such Series A Preferred Unit Distribution Payment Date in respect of
such Series A Preferred Units called for redemption shall be payable on such
Series A Preferred Unit Distribution Payment Date to the holders of record at
the close of business on such Distribution Record Date, and shall not be payable
as part of the redemption price for such Series A Preferred Units.
(c)    The Redemption Date shall be selected by the Partnership and shall be not
less than 30 days nor more than 60 days after the date on which the Partnership
sends the notice of redemption.
(d)    If full cumulative distributions on all outstanding Series A Preferred
Units have not been declared and paid or declared and set apart for payment for
all past distribution periods, no Series A Preferred Units may be redeemed
unless all outstanding Series A Preferred Units are simultaneously redeemed.  
(e)    If fewer than all of the outstanding Series A Preferred Units are to be
redeemed, the Partnership shall select those Series A Preferred Units to be
redeemed pro rata.


(f)    Upon the Partnership’s provision of written notice as to the effective
date of the redemption, accompanied by a check in the amount of the full
redemption price, plus all accumulated, accrued and unpaid distributions, if
any, to and including the Redemption Date, to which each record holder of
Series A Preferred Units is entitled, the Series A Preferred Units shall be
redeemed and shall no longer be deemed outstanding Preferred Units of the
Partnership and all rights of the holders of such units will terminate. Such
notice shall be given by first class mail, postage pre-paid, to each record
holder of the Series A Preferred Units at the respective mailing addresses of
such holders as the same shall appear on the unit transfer records of the
Partnership. No failure to give such notice or any defect therein or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any of the Series A Preferred Units except as to the holder to whom notice
was defective or not given.


(g)    In addition to any information required by law, such notice shall state:
(i) the redemption date; (ii) the redemption price payable on the redemption
date; and (iii) that



--------------------------------------------------------------------------------



distributions on the units to be redeemed will cease to accrue on such
redemption date. If less than all of the units of Series A Preferred Units held
by any holder are to be redeemed, the notice mailed to such holder shall also
specify the number of units of Series A Preferred Units held by such holder to
be redeemed.


(h)    If notice of redemption of any units of Series A Preferred Units has been
given and if the funds necessary for such redemption have been set apart by the
Partnership for the benefit of the holders of any units of Series A Preferred
Units so called for redemption, then, from and after the Redemption Date,
distributions will cease to accrue on such units of Series A Preferred Units,
such units of Series A Preferred Units shall be redeemed in accordance with the
notice and shall no longer be deemed outstanding and all rights of the holders
of such units will terminate, except the right to receive the cash payable upon
such redemption without interest thereon. No further action on the part of the
holders of such units shall be required.


(i)    Subject to applicable law and the limitation on purchases when
distributions on the Series A Preferred Units are in arrears, the Partnership
may, at any time and from time to time, purchase any units of Series A Preferred
Units in the open market, by tender or by private agreement.  


(j)    Any units of Series A Preferred Units that shall at any time have been
redeemed or otherwise acquired by the Units shall, after such redemption or
acquisition, have the status of authorized but unissued Preferred Units, without
designation as to series until such units are once more classified and
designated as part of a particular class or series by the Partnership.
8.    Conversion. The Series A Preferred Units are not convertible or
exchangeable for any other property or securities, except as provided herein.
(a)    In the event that the Series A Preferred Stock of the General Partner is
converted into Common Stock of the General Partner in accordance with the terms
of the Articles Supplementary, then, concurrently therewith, an equivalent
number of Series A Preferred Units of the Partnership held by the General
Partner shall be automatically converted into a number of Partnership Common
Units equal to the number of Common Stock issued upon conversion of such Series
A Preferred Stock. Any such conversion will be effective at the same time the
conversion of Series A Preferred Stock into Common Stock is effective.
(b)    No fractional units will be issued in connection with the conversion of
Series A Preferred Units into Partnership Common Units. In lieu of fractional
Partnership Common Units, the General Partner shall be entitled to receive a
cash payment in respect of any fractional unit in an amount equal to the
fractional interest multiplied by the closing price of a Common Stock on the
date the Series A Preferred Stock is surrendered for conversion by a holder
thereof.



--------------------------------------------------------------------------------



9.    Priority Allocation.


Section 6.2 of the Partnership Agreement is hereby amended to include Section
6.2.D as follows:


D.    Priority Allocation. After giving effect to the allocations set forth in
Sections 6.4 hereof, but before giving effect to the allocations set forth in
Section 6.2.A, Net Operating Income shall be allocated to the General Partner
until the aggregate amount of Net Operating Income allocated to the General
Partner under this Section 6.2.D for the current and all prior Partnership Years
equals the aggregate amount of the Series A Preferred Return paid to or accrued
by the General Partner for the current and all prior Partnership Years;
provided, however, that the General Partner may, in its discretion, allocate Net
Operating Income based on accrued Series A Preferred Return with respect to
Series A Preferred Unit Distribution Payment Date occurring in January if the
General Partner sets the Distribution Record Date for such Series A Preferred
Unit Distribution Payment Date on or prior to December 31 of the previous
Partnership Year. For purposes of this Section 6.2.D, “Net Operating Income”
means the excess, if any, of the Partnership’s gross income over its expenses
(but not taking into account depreciation, amortization, or any other noncash
expenses of the Partnership), calculated in accordance with the principles of
the definition of “Net Income” herein.
10.    Full Force and Effect. Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the General Partner hereby ratifies and confirms.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
GENERAL PARTNER:




WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland real estate investment
trust






By:     /s/ Jon S. Wheeler                
Name:    Jon S. Wheeler
Title:
President





























































